       Case 4:21-cv-00879 Document 9 Filed on 05/25/21 in TXSD Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JENTEL JOHNSON                                       §
                                                     §
Plaintiff,                                           §
                                                     §
V.                                                   §     Civil Action No. 4:21-cv-00879
                                                     §
CONTRACT FREIGHTERS, INC.                            §
                                                     §
Defendant.                                           §

                    JOINT DISCOVERY CASE MANAGEMENT PLAN

        COME NOW, Plaintiff Jentel Johnson, and Defendant, Contract Freighters, Inc. and file

this Joint Discovery Case Management Plan pursuant to the Federal Rules of Civil Procedure and

this Court’s Local Rules. The parties would respectfully show the Court as follows:

1. State where and when the meeting of the parties required by Rule 26(f) was held, and
identify the counsel who attended for each party.

The parties conferred via email and via phone as required by Rule 26(f) on May 24, 2021 and May
25, 2021. Cornelia Brandfield-Harvey attended on behalf of Plaintiff Jentel Johnson. Eric Benton
attended on behalf of Defendant Contract Freighters, Inc.

2. List the cases related to this one that are pending in any state or federal court with the
case number and court.

No related cases.

3. Briefly describe what this case is about.

Motor vehicle incident.

4. Specify the allegation of federal jurisdiction.

Diversity jurisdiction. Plaintiff Jentel Johnson is a resident of Texas. Defendant Contract
Freighters, Inc. is a resident of Missouri.

5. Name the parties who disagree and the reasons.




                                                1
      Case 4:21-cv-00879 Document 9 Filed on 05/25/21 in TXSD Page 2 of 6




No party challenges the basis of federal question jurisdiction.

6. List anticipated additional parties that should be included, when they can be added, and
by whom they are wanted.

No additional parties are anticipated at this time. Discovery is ongoing. The parties reserve the
right to supplement.

7. List anticipated interventions.

No anticipated interventions.

8. Describe class-action issues.

Not applicable. There are no class action issues.

9. State whether each party represents that it has made the initial disclosures required by
Rule 26(a). If not, describe the arrangements that have been made to complete the
disclosures.

The parties have not exchanged initial disclosures to date. The parties have agreed to exchange
initial disclosures two weeks after the filing of the Joint Discovery Case Management Plan.

10. Describe the proposed agreed discovery plan, including:

   A. Responses to all the matters raised in Rule 26(f).

               1) Plaintiff and Defendant have considered the claims and defenses and have
                   cooperatively developed this proposed plan for discovery;
               2) Disclosures by each party are to be made on or before June 8, 2021;
               3) A discovery plan has been discussed and conferred upon as set forth in this
               Joint Case Management Plan.

   B. When and to whom the plaintiff anticipates it may send interrogatories.

   Plaintiff will propound discovery requests, including Interrogatories and Request for
   Production to Defendant on or before July 6, 2021.

   C. When and to whom the defendant anticipates it may send interrogatories.

   Defendant will propound discovery requests, including Interrogatories and Request for
   Production to Plaintiff on or before July 6, 2021.

   D. Of whom and by when the plaintiff anticipates taking oral depositions.




                                                    2
        Case 4:21-cv-00879 Document 9 Filed on 05/25/21 in TXSD Page 3 of 6




   Plaintiff anticipates scheduling the deposition of Defendant, Defendant’s witnesses and
   Plaintiff’s fact witnesses within the discovery deadline proposed herein. Plaintiff anticipates
   scheduling the deposition of Defendant’s designated expert witnesses (if any) within thirty (30)
   days of designation by Defendant.

   E. Of whom and by when the defendant anticipates taking oral depositions.

   Defendant anticipates scheduling the deposition of Plaintiff, Plaintiff’s witnesses and
   Defendant’s fact witnesses within the discovery deadline proposed herein. Defendant
   anticipates scheduling the deposition of Plaintiff’s designated expert witnesses (if any) within
   thirty (30) days of designation by Plaintiffs.

   F. When the plaintiff (or the party with the burden of proof on an issue) will be able to
   designate experts and provide the reports required by Rule 26(a)(2)(B), and when the
   opposing party will be able to designate responsive experts and provide their reports.

   Plaintiff anticipates that expert designations and reports can be provided no later than 120 days
   before jury selection. Defendant anticipates that they will designate experts with reports (if
   any) within 90 days of jury selection.

   G. List expert depositions the plaintiff (or the party with the burden of proof on an
   issue) anticipates taking and their anticipated completion date. See Rule 26(a)(2)(B)
   (expert report).

   Plaintiff anticipates taking the depositions of all expert witnesses designated by Defendant
   within thirty (30) days of the date designated. Additionally, Plaintiff intends to present and
   take the deposition of Plaintiff’s retained expert witnesses 60 days prior to the discovery
   deadline.

   H. List expert depositions the opposing party anticipates taking and their anticipated
   completion date. See Rule 26(a)(2)(B) (expert report).

   Defendant anticipates taking the depositions of all expert witnesses designated by Plaintiff
   within thirty (30) days of the date designated. Additionally, Defendant intends to present and
   take the deposition of Defendant’s retained expert witnesses 30 days prior to the discovery
   deadline.

11. If the parties are not agreed on a part of the discovery plan, describe the separate views
and proposals of each party.

Plaintiff and Defendant are in agreement.

12. Specify the discovery beyond initial disclosures that has been undertaken to date.

None.

13. State the date the planned discovery can reasonably be completed.
                                                3
        Case 4:21-cv-00879 Document 9 Filed on 05/25/21 in TXSD Page 4 of 6




November 8, 2021.

14. Describe the possibilities for a prompt settlement or resolution of the case that were
discussed in your Rule 26(f) meeting.

Plaintiff and Defendant do not foresee the possibility of being able to conduct any meaningful
discussions regarding possible resolution until discovery has been conducted. The parties are
always open to discussing the possibility of settlement and resolution.

15. Describe what each party has done or agreed to do to bring about a prompt resolution.

None at this time.

16. From the attorneys' discussion with the client, state the alternative dispute resolution
techniques that are reasonably suitable, and state when such a technique may be effectively
used in this case.

Mediation is reasonably suitable as an alternative dispute resolution technique. Mediation may be
effectively used after the parties have had a reasonable time to engage in discovery.

17. Magistrate judges may now hear jury and non-jury trials. Indicate the parties' joint
position on a trial before a magistrate judge.

The parties do not consent to a magistrate judge.

18. State whether a jury demand has been made and if it was made on time.

Plaintiff and Defendant made a timely jury demand.

19. Specify the number of hours it will take to present the evidence in this case.

Presentation of evidence is anticipated to take no more than twenty four (24) to thirty two (32)
hours in light of the number of potential fact witnesses.

20. List pending motions that could be ruled on at the initial pretrial and scheduling
conference.

To the extent not resolved by the initial pre-trial conference, Defendant Contract Freighter, Inc.’s
Partial Motion to Dismiss.

21. List other motions pending.

None.

22. Indicate other matters peculiar to this case, including discovery, that deserve the special

                                                 4
      Case 4:21-cv-00879 Document 9 Filed on 05/25/21 in TXSD Page 5 of 6




attention of the court at the conference.

None known at this time.

23. List the names, bar numbers, addresses and telephone numbers of all counsel.

Anthony G. Buzbee
Attorney-in-Charge
tbuzbee@txattorneys.com
State Bar No. 24001820
Federal Bar No. 22679
Cornelia Bradfield-Harvey
cbrandfieldharvey@txattorneys.com
State Bar No. 24103540
Federal Bar No. 3323190
Mauricio Guevara
State Bar No.
THE BUZBEE LAW FIRM
600 Travis, Suite 7300
Houston, Texas 77002
Telephone: (713) 223-5393
Facsimile: (713) 223-5909

Attorneys for Plaintiff

Eric R. Benton
Attorney-in-Charge
SBN: 00797890
Federal ID: 20751
LORANCE THOMPSON P.C
2900 North Loop West, Suite 500
Houston, Texas 77092
Telephone: (713) 868-5560
Facsimile: (713) 864-46713
E-Mail: erb@lorancethompson.com

Attorney for Defendant

Signed on May 25, 2021.




                                            5
       Case 4:21-cv-00879 Document 9 Filed on 05/25/21 in TXSD Page 6 of 6




                                        Respectfully submitted,

                                        THE BUZBEE LAW FIRM

                                        /s/ Cornelia Brandfield-Harvey
                                        Anthony G. Buzbee
                                        Ryan S. Pigg
                                        Cornelia Brandfield-Harvey
                                        Mauricio Guevara
                                        600 Travis Street, Suite 7300
                                        Houston, Texas 77002
                                        Telephone: (713) 223-5393
                                        Facsimile: (713) 223-5909
                                        Email: tbuzbee@txattorneys.com
                                        Email: rpigg@txattorneys.com
                                        Email: cbrandfieldharvey@txattorneys.com
                                        Email: mguevara@txattorneys.com

                                        LORANCE THOMPSON P.C

                                        /s/ Eric R. Benton (*with permission)
                                        Eric R. Benton
                                        Attorney-in-Charge
                                        SBN: 00797890
                                        Federal ID: 20751
                                        2900 North Loop West, Suite 500
                                        Houston, Texas 77092
                                        Telephone: (713) 868-5560
                                        Facsimile: (713) 864-46713
                                        E-Mail: erb@lorancethompson.com


                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 25, 2021, pursuant to the Federal Rules of Civil Procedure, a true
and correct copy of the above and foregoing document was served on each party to this action by
Plaintiff’s submission of this document to the U.S. District Court electronically to the DCECF system:


                                                /s/ Cornelia Brandfield-Harvey
                                                Cornelia Brandfield-Harvey




                                                   6
